Title: From Tench Tilghman to Anthony Wayne, January 1781
From: Tilghman, Tench
To: Wayne, Anthony


                        

                            
                                
                            Dear Sir
                             Thursday Evening January 1781
                            
                        
                        His Excellency has no objection to your meeting Wilson, you may do with him as you please, I mean as to
                            permitting him to return. You know what a strange Creature he is. If you manage him right, you may perhaps get something
                            important out of him, as from his connexions in the Army he must know something important. He has two Brothers in the
                            British Service. I am Yr most obt
                        
                            T. Tilghman

                        
                    